       Case 4:18-cr-00171-JEG-CFB Document 65 Filed 05/28/19 Page 1 of 4

                              United States Court of Appeals
                                    For The Eighth Circuit
                                     Thomas F. Eagleton U.S. Courthouse
                                     111 South 10th Street, Room 24.329
                                   St. Louis, Missouri 63102
                                                                            VOICE (314) 244-2400
Michael E. Gans
                                                                              FAX (314) 244-2780
 Clerk of Court
                                                                            www.ca8.uscourts.gov

                                                           May 28, 2019


Mr. Frederic Montgomery Brown
BROWN & SCOTT
Suite 108
1001 Office Park Road
West Des Moines, IA 50265

       RE: 19-2076 United States v. Vincent Ballard

Dear Counsel:

       The district court has transmitted a notice of appeal in this criminal matter, and we have
docketed it under the caption and case number shown above. Please include the caption and the
case number on all correspondence or pleadings submitted to the court. Counsel in the case must
supply the clerk with an Appearance Form. Counsel may download or fill out an Appearance
Form on the "Forms" page on our web site at www.ca8.uscourts.gov.

        You will receive a CJA appointment through the eVoucher electronic system with a login
and password. Your duties as counsel are defined by Eighth Circuit Rule 27B and Eighth
Circuit's Plan to Expedite Criminal Appeals. Please review these materials which are on the
"Rules and Procedures"page of our web site.

        Instructions for preparing vouchers for payment may be found on the court's website at
www.ca8.uscourts.gov/cja-information and from the links in the eVoucher program. Submission
of paper vouchers is not allowed. Vouchers should be submitted after the court issues its mandate
at the close of the case.

        Appointments are personal and cannot be delegated without the court's approval. If you
have any questions about your appointment or the CJA voucher process, please contact this
office.

        The court has established a briefing schedule for the case, a copy of which will be
forwarded under separate notice of docket activity. Please review the schedule and note the key
filing dates. You should also review Federal Rules of Appellate Procedure 28 and 32, as well as
Eighth Circuit Rules 28A and 32A. Useful information about briefing and the record on appeal
can be found at these links:

                    media.ca8.uscourts.gov/newcoa/notes/redactcr-egov.pdf
                      media.ca8.uscourts.gov/newcoa/forms/crbrchk.pdf
                     media.ca8.uscourts.gov/newcoa/forms/crrecord.pdf



   Appellate Case: 19-2076        Page: 1           Date Filed: 05/28/2019 Entry ID: 4791504
        Case 4:18-cr-00171-JEG-CFB Document 65 Filed 05/28/19 Page 2 of 4


         Please note that the court has eliminated the requirement for a clerk's record in criminal
appeals, effective January 1, 2013. Record references to the district record made in pleadings and
briefs filed in this court must be to the district court docket. For example, if the motion to
suppress is district court docket number 11 and a party wishes to reference page 7 of the motion
to suppress, the reference in the brief should be in the format: (DCD 11, at p.7). Transcript
references should be to Volume and page number (TR., Vol. 1, p. 123). Exhibit references
should be to the exhibit label attached in the district court proceedings: (Government Exh. 1,
page 3; Defense Exh. C, page 4). References to the Presentence Investigation Report should be to
page number: (PSR, p.17). Additional information should be provided whenever it is necessary
to clearly identify a document and avoid confusion.

        Paper copies of transcripts, Statements of Reasons, Presentence Investigation Reports and
exhibits will be still forwarded from the district court to the circuit clerk's office, and counsel
should check with the district court clerk's office to assure that all necessary materials are
transmitted on a timely basis.

        If a transcript will be required for the appeal, you should immediately contact the official
court reporter and take steps to order the transcripts and arrange for payment for their production.

        The court has directed the clerk's office to monitor and enforce compliance with the
briefing schedule. Failure to meet the briefing deadlines will result in the issuance of an order to
show cause and may lead to dismissal of the appeal, as well as the initiation of disciplinary
proceedings. Requests for extensions of time must be filed on a timely basis and should establish
good cause. Overlength briefs are strongly discouraged.

       On June 1, 2007, the Eighth Circuit implemented the appellate version of CM/ECF.
Electronic filing is now mandatory for attorneys and voluntary for pro se litigants proceeding
without an attorney. Information about electronic filing can be found at the court's web site
www.ca8.uscourts.gov. In order to become an authorized Eighth Circuit filer, you must register
with the PACER Service Center at https://www.pacer.gov/psco/cgi-bin/cmecf/ea-regform.pl.
Questions about CM/ECF may be addressed to the Clerk's office.

        If you have any questions about the schedule or procedures for the case, please contact
our office.

                                                      Michael E. Gans
                                                      Clerk of Court

CMH

Enclosure(s)

cc:      Mr. Vincent Mitchell Ballard
         Mr. John S. Courter
         Ms. Kristin Herrera
         Ms. Sue Anne Jones
         Mr. Ryan W. Leemkuil
         Ms. Kelli M Mulcahy

           District Court/Agency Case Number(s): 4:18-cr-00171-JEG-1


      Appellate Case: 19-2076      Page: 2       Date Filed: 05/28/2019 Entry ID: 4791504
       Case 4:18-cr-00171-JEG-CFB Document 65 Filed 05/28/19 Page 3 of 4

Caption For Case Number: 19-2076

United States of America

            Plaintiff - Appellee

v.

Vincent Mitchell Ballard

            Defendant - Appellant




     Appellate Case: 19-2076       Page: 3   Date Filed: 05/28/2019 Entry ID: 4791504
      Case 4:18-cr-00171-JEG-CFB Document 65 Filed 05/28/19 Page 4 of 4

Addresses For Case Participants: 19-2076

Mr. Frederic Montgomery Brown
BROWN & SCOTT
Suite 108
1001 Office Park Road
West Des Moines, IA 50265

Mr. Vincent Mitchell Ballard
IOWA MEDICAL & CLASSIFICATION CENTER
07687-030
2700 Coral Ridge Avenue
Coralville, IA 52241

Mr. John S. Courter
U.S. DISTRICT COURT
Southern District of Iowa
P.O. Box 9344
Des Moines, IA 50306-0000

Ms. Kristin Herrera
U.S. ATTORNEY'S OFFICE
286 U.S. Courthouse Annex
110 E. Court Avenue
Des Moines, IA 50309-2053

Ms. Sue Anne Jones
JOHNSON REPORTING SERVICE
913 27th Street
West Des Moines, IA 50265-0000

Mr. Ryan W. Leemkuil
U.S. ATTORNEY'S OFFICE
286 U.S. Courthouse Annex
110 E. Court Avenue
Des Moines, IA 50309-2053

Ms. Kelli M Mulcahy
Room 115
123 E. Walnut
Des Moines, IA 50309-0000




   Appellate Case: 19-2076      Page: 4    Date Filed: 05/28/2019 Entry ID: 4791504
